internal_revenue_service number info release date cc psi 1-genin-107368-02 uilc date we are responding to a letter that you submitted along with requesting relief in order to establish as the effective year for your s_corporation_election the information submitted explains that form_2553 was submitted past the original due_date because the person responsible for filing the election had overlooked it you are now seeking relief pursuant to revproc_98_55 revproc_98_55 provides automatic late s_corporation relief to taxpayers who meet certain eligibility and timing requirements if you had requested relief under revproc_98_55 before date you would have received it however it appears that you are ineligible for automatic relief pursuant to this revenue_procedure because your request for such relief was submitted past the cut-off date you are also ineligible for automatic relief under revproc_97_48 the other automatic provision because the internal_revenue_service notified you about the lack of an election within six months of the date that you filed form_1120s for the taxable_period although we are unable to assist you with automatic relief this letter provides information about rectifying your situation announcement copy enclosed provides guidance on seeking relief for late s_corporation elections generally to request relief for a late or invalid s_corporation_election you must request a private_letter_ruling from the national_office the procedures for requesting a ruling are set out in revproc_2002_1 copy enclosed in addition revproc_2002_1 requires taxpayers to submit a user_fee along with their ruling_request the standard user_fee for a private_letter_ruling is dollar_figure however taxpayers with gross_income of less than dollar_figure million on their tax_return for the last 12-month taxable_period qualify for a reduced user_fee in the amount of dollar_figure if you qualify for this reduced fee you must include with your request a statement verifying your gross_income please review appendix b of revproc_2002_1 for a sample format for requesting a private_letter_ruling if you decide to submit a formal request for a private_letter_ruling please include the proper user_fee information that substantiates your intent to be an s_corporation from the requested effective date and refer your request to our office by adding the following to the address attn cc pa t p o box ben franklin station washington dc direct to cc psi room visit the specialized irs website www irs gov smallbiz for information and links relating to small businesses additionally you can order a single free copy of the small_business resource guide cd-rom by calling the cd-rom provides critical tax information including forms instructions and publications as well as valuable business information from a variety of government agencies non-profit organizations and educational institutions please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi chief branch associate chief_counsel passthroughs and special industries enclosures announcement revproc_2002_1
